—Order, Supreme Court, New York County (Bruce Allen, J.), entered on or about April 30, 1996, which granted defendant’s motion to dismiss the indictment charging defendant with criminal sale of a controlled substance in the third degree, unanimously reversed, on the law and the facts, the motion denied, indictment reinstated and the matter remanded for further proceedings.
The trial court erred in finding that defendant was denied his right to a speedy trial. Five days were improperly charged to the prosecution with respect to the period from January 5 to January 10, 1997. The adjournment from January 5 to January 10, 1997 is excludable as it was made at defense counsel’s request (see, People v Matthews, 227 AD2d 313, lv denied 88 NY2d 989; People v Smith, 82 NY2d 676, 678; People v Goodwin, 209 AD2d 228, lv denied 85 NY2d 862). Nineteen days were also improperly charged to the prosecution with respect to the period from March 1 to March 20, 1997. The time between March 1 and March 20, 1997 is excludable because the delay resulted from defendant’s request for an adjournment to March 1, 1997 (see, CPL 30.30 [4] [b]; People v Cortes, 80 NY2d *213201, 210; People v Anderson, 66 NY2d 529, 536). Excluding the foregoing periods, the People were ready to proceed in the statutory period. Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.